Title: To James Madison from Thomas Appleton, 20 October 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 20. October 1807.

In my respects of the 25th. of September and 6th. instant by duplicates, I related to you all that had, until that time occurr’d, relative to the sequestration here of american property; on the grounds that it is of the growth or manufacture of Great Britain or her colonies.  I had then hopes that a very few days would have Again restor’d those goods to the owners of them; but as the Queen did not come forward (on the second application of the city-deputation) with a direct consent to take on herself the payment of two millions of livres demanded by the french general to redeem all the merchandize sequester’d, so therefore, it has not as yet been brought to a conclusion.  As the greater part of the tuscan property that is now under arrestation was brought here and paid for previous to any prohibition to introduce such merchandize; and that the goods belonging to citizens of the U. States, being accompanied by such proofs of its neutrality as would give it free admittance into the ports of France, the General has therefore been induc’d to Suspend any further measures until the determination of the Emperor can be known.  To this effect, two members from the chamber of commerce of Leghorn have been Sent to Paris to lay this Affair before him, and they have been join’d by M’r Cooke a Citizen of Baltimore who has been nam’d by the americans here to carry on their authenticated documents of the property, and to make such other explanations to M’r Armstrong as may be requir’d.
Thus, Sir, stands this affair.  Now, were I to hazard my own judgment as to what may be the result, from the present appearances, it would be, that the Queen will levy on her subjects the two millions of livres, and that the merchandize will be again restor’d; unless, the Emperor should relinquish his pretensions, which I am inclin’d to think he is not dispos’d to: for in this case the measures his General has pursued would be at once both absurd and unproductive.  In my letter of the 6th. instant I mention’d that the Queen had refus’d any interference in the origin of this affair; so in truth she had: but the extreme rigorous measures which follow’d were such, as made her intercession altogether unavoidable.  I have the honor to be with the highest respect Your Mo. Obd. Servt.

Th: Appleton

